Citation Nr: 0523989	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne 
and, if so, whether the reopened claim should be granted. 

3.  Entitlement to service connection for skin cancer, 
including as secondary to exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The case has previously come before the Board.  In September 
2003, the Board remanded the issues on appeal to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

The appellant was afforded a travel Board hearing before the 
undersigned in February 2003.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for acne and 
for skin cancer, including as due to exposure to ionizing 
radiation, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1946 rating decision denied the 
veteran's claim for service connection for acne.  

2.  The evidence added to the record since the March 1946 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding the veteran's claim for 
service connection for acne, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the March 1946 RO decision which that 
denied the claim for service connection for acne is new and 
material, and the claim for service connection for acne is 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

In March 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a May 1999 detailed statement of the 
case, of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II. Criteria

The March 1946 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A (f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1946 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed prior to that date, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

III. Analysis

The veteran's November 1942 service entrance examination 
notes that his skin and glands were normal.  Records dated in 
October 1945 reflect diagnoses of chronic acne and acne 
vulgaris of the face and neck.  It was noted to exist prior 
to service entrance, with an eight-year history of skin 
eruptions characterized by blackheads, papules and pustules.  
X-ray therapy prior to service for acne was noted to have 
temporarily cleared up the symptoms, with a recurrence after 
service entrance.  

In the unappealed March 1946 rating decision, the RO denied 
the appellant's claim for service connection for residuals of 
acne vulgaris.  The RO reached its decision on the basis that 
the appellant did not have a disease or injury which was 
incurred in or aggravated during service.  

The Board notes that the Court has held that when there is an 
intervening change in the law or regulation creating a new 
basis for entitlement to benefits, the appellant's claim 
under the liberalized regulation is a claim separate and 
distinct from the claim previously and finally disallowed 
prior to the liberalizing regulation or VA issue.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  

Until recently, the provisions of 38 C.F.R. § 3.304(b) (2004) 
only required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, not 
long ago, the provisions of 38 C.F.R. § 3.304(b) were 
invalidated as being inconsistent with 38 U.S.C.A. § 1111.  
See generally Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003.

The Board finds that the additional evidence added to the 
record is relevant and probative to the issue of service 
connection for acne.  The Board notes that at the time of the 
prior March 1946 decision, there were no post-service 
treatment records pertaining to the skin.  The evidence added 
to the record includes a January 1976 VA examination report 
showing a moderate number of small depressed scars on the 
face, cheeks, and back, and the diagnosis was residuals of 
dormant acne vulgaris.  A February 2000 VA treatment record 
notes scattered erythematous papules on the forehead.  

The evidence received since the March 1946 RO decision 
consists of VA medical records and examination reports, and 
the veteran's oral and written statements.  The more recent 
VA medical records, including the January 1976 examination 
report and the February 2000 VA medical record, include a 
diagnosis of residuals of dormant acne vulgaris.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has acne related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  As that evidence addresses directly the basis for 
the prior denial of the claim, it is "new and material," 
and, consistent with law and judicial precedent, the claim 
must be reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for acne, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for acne is reopened, 
and the appeal is, to that extent, granted.


REMAND

The appellant claims he has a skin disorder related to 
service.  Essentially, he contends that acne first developed 
in service, and he also contends that he has skin cancer as a 
result of radiation exposure during service.  The Board notes 
that in a March 2005 letter from the Navy Dosimetry Center of 
the Navy Environmental Health Center Detachment of the 
Department of the Navy, it was noted that a review of the 
exposure registry revealed no reports of occupational 
exposure to ionizing radiation pertaining to the appellant.  

The veteran's November 1942 service entrance examination 
notes that his skin and glands were normal.  In October 1945, 
the appellant complained of acnoid lesions.  The diagnoses 
were chronic acne and acne vulgaris of the face and neck.  
The records note it existed prior to service entrance, with 
an eight-year history of skin eruptions characterized by 
blackheads, papules, and pustules.  X-ray therapy prior to 
service for acne was noted to have temporarily cleared up the 
symptoms.  A recurrence after service entrance was noted.  
Examination showed local, chronic pitted, scarred lesions 
involving the face, neck, and behind the ears.  The lesions 
were noted to be erythematous.  Comedones, papules, and 
pustules were noted.  In November 1945, a perianal abscess 
was noted to have been incised and drained.  The diagnosis 
was noted to be changed to abscess, perianal.  In December 
1945 the diagnosis was changed to acne vulgaris of the face 
and neck.  The records reflect that the appellant received a 
total of seven x-ray treatments of 75 Roentgen units each, to 
the face, from October 1945 to December 1945.  The December 
1945 separation examination report notes a history of acne 
vulgaris of the face and neck and a perianal abscess.  The 
skin was normal.  A perirectal scar was noted.  

The Board notes that by rating decision, dated in March 1946, 
service connection for a post operative, healed perianal 
abscess was granted.  

On VA examination in January 1976, the appellant reported a 
history of bad acne during service from 1942 to 1945.  On 
examination, moderately depressed scars of the face, cheeks, 
and back were noted.  No new or active nodules, pustules, or 
lesions were noted and there was no facial disfigurement.  
The relevant diagnosis was residuals of dormant acne 
vulgaris.  The examiner stated that no claims file was 
available for review, and there was no opinion provided 
regarding the etiology of the residuals of acne vulgaris.  

On VA dermatology examination in May 1998, a history of 
removal of multiple skin cancers was noted.  The diagnoses 
were scars of the arms and left ear secondary to removal of 
basal and squamous cell carcinomas.  The Board notes that the 
examiner did not review the claims, there was no opinion 
provided in regard to the scars, and the examiner's 
credentials were not associated with the examination report.  

A February 2000 VA treatment record notes scattered 
erythematous macules on the forehead.  A hyperkeratotic 
papule on the right ear was noted.  

However, a VA examiner was not asked to comment on whether 
any acne disorder was aggravated by active military service.  
In the interest of due process and fairness, the Board 
believes this should be done.  There is insufficient evidence 
to determine whether a skin disorder, to include skin cancer, 
is related to service or a service-connected disease or 
injury.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1. The veteran should be scheduled for 
appropriate VA examination (e.g., dermatology) 
to determine the etiology of any skin 
disorders found to be present.  A complete 
history of the skin disorder(s) should be 
obtained from the veteran.  Prior to 
examination, the examiner is requested to 
review the veteran's medical records, 
including the veteran's service medical 
records dated from 1942 to 1945.  All 
indicated tests and studies should be 
conducted and all clinical findings reported 
in detail.  The examiner is requested to 
address the following matters:

a.  Does the appellant currently have acne, 
or other chronic disability (or 
disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.  Taking into consideration the evidence 
incorporated in the service medical records 
(particularly those dated in November 1942 
and from October to December 1945), when was 
the skin disability (or disabilities) 
incurred? 

d. If any skin disability was incurred prior 
to November 1942, did it clearly and 
unmistakably preexist service?  

e.  If any disability was incurred before 
November 1942, was there a permanent 
increase in disability, beyond the natural 
progress of the disorder, during his period 
of military duty?  

f. Is it clearly and unmistakably 
established that any diagnosed skin disorder 
was not aggravated during service?

g.  If any diagnosed disability was incurred 
after November 1942, the examiner is 
requested to provide an opinion concerning 
the etiology of any acne, skin cancer, or 
other skin disease found to be present, to 
include whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
acne, skin cancer, or other skin disease was 
caused or aggravated by military service 
(see the November 1942 entrance examination 
report and the October to December 1945 
service medical records), or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

g. If any skin disorder, or skin cancer, is 
diagnosed, the examiner is requested to 
provide an opinion as to whether such 
findings are a residual of therapeutic 
radiation during service, or otherwise 
related to service or a service-connected 
disease or injury?

i.  A rationale should be provided for all 
opinions expressed.  The claims folder 
should be made available to the examiner(s) 
for review prior to the examination, and the 
examination report(s) should indicate 
whether such review was performed.

j.  NOTE:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

k.  NOTE:  The term "aggravation," as 
pertinent to the resolution of the veteran's 
claim, denotes an identifiable, incremental, 
permanent increase in severity of the 
veteran's foot disorder, as opposed to 
temporary or intermittent flare-ups of the 
pre-existing condition.

3.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
acne and for skin cancer, including as due to 
exposure to ionizing radiation.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the March 2005 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


